DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2022 has been entered.
 
Response to Amendment
The Amendment filed on 08/25/2022 has been entered. Claims 1-5, 7, 9, 15-18, and 32-34 remain pending in the application. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-5, 7, 9, 15, 18-19, 23, 29, and 32-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kamatani et al (US 2010/0219407) (Kamatani) in view of Kim et al (KR 20110103819) (Kim).

Page references in Kim refer to pages in the combined document made of record herein including both the original document and the machine translation as a single document. 

In reference to claims 1-5, 7, 9, 15, and 32-34, Kamatani teaches an organic light emitting device comprising an anode, an organic emission layer, and a cathode, which are sequentially formed on a substrate (Kamatani [0116]) wherein the emission layer comprises a host and a guest compound (Kamatani [0123]), wherein the guest compound is a compound of the general formula (1) (Kamatani [0019]);

    PNG
    media_image1.png
    51
    798
    media_image1.png
    Greyscale

wherein in the general formula (1), MLm is represented by the formula (8) as shown below and ML’n is represented by the formula (12) as shown below (Kamatani [0050]);


    PNG
    media_image2.png
    440
    562
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    221
    563
    media_image3.png
    Greyscale


for example, wherein in the formula (8), R41 and R43 to R46 and R49 to R52 are each a hydrogen (Kamatani [0052]) , R42 is an alkyl group (Kamatani [0052] [0054]), and adjacent substituents R47 and R48 are bonded to form a benzene ring (Kamatani [0063]) and m is 2 (Kamatani [0051] [0022]) and wherein in the formula (12), R77 and R79 are each a t-butyl; R78 is a hydrogen; (Kamatani [0065] [0067]) and n is 1 (Kamatani [0064] [0022]) (corresponds to an iridium complex of formula 2).

Kamatani discloses the compound of general formula (1) that encompasses the presently claimed iridium complex represented by Formula [1], including wherein in the general formula (1), MLm is represented by the formula (8) as shown below and ML’n is represented by the formula (12) as shown below; wherein in the formula (8), R41 and R43 to R46 and R49 to R52 are each a hydrogen, R42 is an alkyl group, and adjacent substituents R47 and R48 are bonded to form a benzene ring and m is 2 and wherein in the formula (12), R77 and R79 are each a t-butyl; R78 is a hydrogen; and n is 1. Each of the disclosed options from the various R groups of Kamatani are considered functionally equivalent and their selection would lead to obvious variants of general formula (1). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention in the absence of unexpected results, to have selected these substituents among those disclosed for general formula (1) to provide the compound described above, which is both disclosed by Kamatani and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Kamatani teaches that the host materials are not particularly limited (Kamatani [0133]) but does not expressly state that the host can be a compound of general formula [7].

With respect to the difference, Kim teaches compounds for use as a host materials in an organic electroluminescent device for example the compound 34 shown below (Kim p 7) for use with an organometallic complex guest material (Kim [0010] [0045] [0075] [0077]). 

    PNG
    media_image4.png
    282
    458
    media_image4.png
    Greyscale

Kim further teaches that the use of these compounds in an electroluminescent device provides excellent efficiency, color purity and long lifetimes (Kim [0002] [0020]) 

In light of the motivation of using the compound 34 as a host material in an organic electroluminescent device as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the compound 34 as the host material as described by Kim in the device of Kamatani in order to provide high efficiency and long lifetime and thereby arrive at the claimed invention. 

For Claim 1: Reads on a device comprising an a pair of electrodes, an organic layer between the electrodes wherein the organic layer comprises an iridium complex of formula 1 wherein Ir(L)m is represented by formula 2 wherein m is 2, R12 is an alkyl group and each other group R is a hydrogen, L’ is a bidentate ligand comprising at least one alkyl group, and a host material is represented by the formula 7 which is represented by formula 9 wherein E3, E4 and E5 are each hydrogen, Ar1 is benzo[a]anthracenediyl, Ar2 is naphthyl, and p is 1.
For Claim 2: Reads on wherein the partial structure Ir(L’)n is represented by general formula 3, wherein R25 and R27 are each t-butyl, R26 is hydrogen and n is 1. 
For Claims 3-4: Reads on wherein the each R group in formula 2 is a hydrogen or an alkyl group and in formula 3, R25 and R27 are each t-butyl, R26 is hydrogen.
For Claim 5: Reads on wherein the partial structure Ir(L’)n is represented by general formula 3.
For Claim 7: Reads on 
    PNG
    media_image5.png
    39
    72
    media_image5.png
    Greyscale
 wherein Q is an S atom.
For Claim 9: Reads on a compound of formula 9.
For Claim 15: Reads on wherein the organic layer comprises an emission layer and the emission layer comprises the heterocycle-containing compound serving as a host and the iridium complex serving as a guest.  
For Claim 32: Reads on wherein Ar2 is a naphthyl group.
For Claim 33: Reads on a device comprising an a pair of electrodes, an organic layer between the electrodes wherein the organic layer comprises an iridium complex of formula 1 wherein Ir(L)m is represented by formula 2 wherein m is 2, R12 is an alkyl group and each other group R is a hydrogen, L’ is a bidentate ligand comprising at least one alkyl group, and a host material is represented by the formula 7 which is represented by formula 9 wherein E3, E4 and E5 are each hydrogen, , Ar1 is benzo[a]anthracenediyl, Ar2 is naphthyl, and p is 1.
For Claim 34: Reads on a device comprising an a pair of electrodes, an organic layer between the electrodes wherein the organic layer comprises an iridium complex of formula 1 wherein Ir(L)m is represented by formula 2 wherein m is 2, R12 is an alkyl group and each other group R is a hydrogen, L’ is a bidentate ligand comprising at least one alkyl group, and a host material is represented by formula 7 which is represented by formula 9 wherein E3, E4 and E5 are each hydrogen, , Ar1 is benzo[a]anthracenediyl, Ar2 is naphthyl, and p is 1.

In reference to claim 18, Kamatani in view of Kim teaches the device as described above for claim 1. As the reference device has all claimed structure and composition features, it would be inherent that the light emitted would be as claimed. Furthermore, the light emitting dopant is identical and therefore the primary wavelength of light emitted would be expected to be the same.

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).


Claims 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kamatani in view of Kim as applied to claim 15 above, and further in view of Kanno et al. (US 2005/0074630) (Kanno).

In reference to claims 16 and 17, Kamatani in view of Kim teaches the device as described above for claim 15. Kamatani in view of Kim does not expressly state that the organic compound layer further includes an assist material comprised of an iridium complex different from the host and the guest. 

With respect to the difference, Kanno teaches organic light emitting devices wherein the incorporation of an assist material (Kanno abstract; ), e.g. an iridium complex Ir(ppy) (Table 1 p. 10; [0122]), into a light emitting layer results in an increased luminous efficiency and peak light intensity in the device (Kanno [0127]; [0128]; Table 1 p. 10). 

In light of the motivation of using the assist material doped emitting layer as described above, it would therefore have been obvious to one of ordinary skill in the art at the time of the invention to use the assist material as described by Kanno in the device of Kamatani in view of Kim in order to improve luminous efficiency, and thereby arrive at the claimed invention. 


Response to Arguments
Applicant's arguments filed 08/25/2022 have been fully considered but they are not persuasive. 

Applicant argues that it would not have been obvious to have selected from among the teachings of Kamatani to have arrived at the claimed materials. This argument has been fully considered but not found convincing for at least the following reasons. Kamatani teaches the claimed ligands but merely does not exemplify the specific heteroleptic combinations thereof (see e.g. compounds E2 and D24 that have the claimed features). Kamatani teaches the claimed ligands of L and L’ in separate exemplary embodiments and the combination of these two features is well within the claims and would be an obvious selection to the ordinarily skilled artisan in light of the teachings thereof. 

Applicant further argues that the Kamatani teaches that the selection of substituents is used to control emission wavelengths or introduce steric hindrance and therefore the various compounds are not functionally equivalent. This argument has been fully considered but not found convincing for at least the following reason. While the selection of a substituent might alter the properties of the compound to some extent, the fact that the compounds are nonidentical in one or more properties does not render them non functionally equivalent, that is capable of performing a comparable function in the device. 

Applicants additional arguments are in reference to prior art no longer relied upon in the instant rejection and are therefore moot. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Boyd can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean M DeGuire/Examiner, Art Unit 1786